Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1  recites receiving a user question and a proposed answer from a conversation managed by a virtual assistant (VA); evaluating the proposed answer in a context of the conversation and determining if the proposed answer requires further review by a human assistant (HA); in response to a determination that the proposed answer requires further review, sending the proposed answer to an HA for review; in response to an indication from the HA, taking further action in the conversation.    
The elements of “receiving, “evaluating”, “determination” and “action” as drafted cover a human organizing of activities where a human hears a question from a person and an answer from a second person, and writes them on a piece of paper, evaluates and assesses the answer, decides that 
The independent claim 11 recites a user interface configured to receive a question from a user and provide a corresponding answer to the user; a VA, coupled to the user interface, to propose an answer to the user question; and a conversation evaluator, coupled to the VAs and to the user interface, configured to: evaluate the proposed answer in a context of the conversation; determine if the VA's proposed answer requires further review by an HA; and in response to a determination that the proposed answer requires further review, send the proposed answer to an HA for review.  
The elements of “receiving, “evaluating”, “determination” and “action” as drafted cover a human organizing of activities where a human hears a question from a person and an answer from a second person, and writes them on a piece of paper [user interface], evaluates and assesses the answer, decides that the answer warrants further refinement, and writes down his answer in a notebook and sends it to his superior for review, and tells the questioner and answerer to cease their conversation.
This judicial exception is not integrated into a practical application. In particular claim 11 recites additional element of a “VA” (virtual assistant), but this is nothing more than instructions to implement the judicial exception on a computer.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere 
The independent claim 16 recites the computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith; the computer-readable program code executable by one or more computer processors to: receive a user question and a proposed answer from a conversation managed by a VA;   evaluate the proposed answer in a context of the conversation and determine if the proposed answer requires further review by an HA; in response to a determination that the proposed answer requires further review, send the proposed answer to an HA for review; in response to an indication from the HA, take further action in the conversation.  
The elements of “receiving, “evaluating”, “determination” and “action” as drafted cover a human organizing of activities where a human hears a question from a person and an answer from a second person, and writes them on a piece of paper, evaluates and assesses the answer, decides that the answer warrants further refinement, and writes down his answer in a notebook and sends it to his superior for review, and tells the questioner and answerer to cease their conversation.
This judicial exception is not integrated into a practical application. In particular claims 16 recites additional element of “processor”, which is a form of generic computer equipment. In the as-filed Specifications “[0006] According to a third embodiment of the present disclosure, a computer-readable storage medium is provided. The computer-readable storage medium has computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation” the elements “processor”,” are all general purpose computer devices.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Claim 2 recites wherein the indication from the HA includes a modified answer, and further comprising: outputting the modified answer to the user.  This amounts to the supervisor revising the answer and the human saying it out loud to the original questioner. No additional limitations are present.
Claim 3 recites wherein the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user.  This amounts to a human reading his supervisor’s approved answer to the original answer to the questioner. No additional limitations are present.
Claim 4 recites wherein the indication from the HA advises that the HA is taking over the conversation, and further comprising: ceasing to respond to the user's questions.  This amounts to the supervisor stating that he will now answer all questions. No other limitations are present.  
Claim 6 recites further comprising continuously monitoring the conversation between the VA and the user and storing the conversation in a chat log.   This amounts to the human recording in a notebook all questions and answers. No other limitations are present.
Claim 7 recites wherein sending the proposed answer to the HA for review further comprises sending a message to the user that additional time is required to provide the user with an answer.  This amounts to the human telling the questioner it will be a while before he can respond while he sends the question to his supervisor. No additional limitations are present.

Claim 9 recites wherein if the HA does not respond within the time limit, further comprising outputting the original answer to the user.  This amounts to the human repeating the original answer to the questioner after 3 minutes have elapsed. No additional limitations are present.
Claim 10 recites wherein evaluating the proposed answer further comprises at least one of: determining a priority of the conversation from a user or business pre-defined configuration or determining an urgency of the conversation from a quality of the conversation.  This amounts to the human deciding that it is urgent to answer the question because it is a crisis situation. No additional limitations are present.
Claim 12 recites wherein the conversation evaluator is further configured to, in response to an indication from the HA, take further action in the conversation. This amounts to the supervisor, to ask for clarification on the question. No additional limitations are present.
Claim 13 recites one or more statistical or rule based models configured to predict whether a VA is able to provide a satisfactory answer to the user, one or more user profiles generated for users of the system, or one or more chat logs that record past chats between users and respective ones of the one or more VAs.  This amounts to an outside consultant evaluating the performance of the human based on past to decide if the human will be able to give a satisfactory answer. No additional limitations are present.
Claim 14 recites wherein to evaluate the proposed answer further comprises at least one of: determine a priority of the conversation from a user or business pre-defined configuration, or determine an urgency of the conversation from a quality of the conversation.  This amounts to the human 
Claim 15 recites wherein at least one of: the priority of the conversation is higher if the user is a paying customer, or is likely to become a paying customer of a business hosting the VA; and the urgency of the conversation is higher the higher the probability that the user is likely to be dissatisfied with one of: the proposed answer, or the proposed answer in the context of the last few answers from the VA.  This amounts to a human deciding if the questioner is a frequent customer who will likely go to a competitor if the question is not answered in a timely manner. No additional limitations are present.
Claim 17 recites when the indication from the HA includes a modified answer, output the modified answer to the user, and; when the indication from the HA advises that the HA is taking over the conversation, cease to respond to the user's questions.  This amounts to the supervisor proving a different answer which is read out to the questions or the human advises that his boss will now respond to all questions and the human should cease and desist from answering. No additional limitations are present.
Claim 18 recites wherein the context of the conversation includes one or more of a priority of the user, an urgency of the conversation and a summary of the conversation. This amounts to a human deciding if the questioner is a frequent customer who will likely go to a competitor if the question is not answered in a timely manner. No additional limitations are present.
Claim 19 recites wherein to evaluate the proposed answer further comprises to use one or more of statistical and rule based predictive models to determine if the VA is not able to provide a satisfactory answer to the user.  This amounts to the human looking at his previously tabulated results based on frequency to decide if the question needs modification. No additional limitations are present.
Claim 20 recites wherein to send the proposed answer to the HA for review further comprises to send a message to the user that additional time is required to provide an answer to the user.  This 

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell  (US20150347900 Al) .
With respect to claim 1 Bell teaches receiving a user question and a proposed answer from a conversation managed by a virtual assistant (VA)(¶ [0005]According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the question satisfies a first criterion for obtaining an automated response to the question;);
 evaluating the proposed answer in a context of the conversation and determining if the proposed answer requires further review by a human assistant (HA) (¶ [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device the contextual information related to the question, and/or the response provided by the knowledge system 122, and ¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent [review by HA]);
in response to a determination that the proposed answer requires further review, sending the proposed answer to an HA for review (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.)
in response to an indication from the HA, taking further action in the conversation (¶ [0092] At block 416, if the knowledge management system 114 decides to modify the answer, the knowledge management system 114 provides the modified answer to the customer ( e.g., by display or delivery to the customer's end-user device or computer system by way of text, audio, and/or video output), and additionally stores the modified answer [takes further action] in memory for subsequent analysis regarding the particular questions and answers related to particular customers, or more broadly related to particular products, services, etc.).

With respect to claim 11 Bell teaches a user interface configured to receive a question from a user and provide a corresponding answer to the user (¶ [0005] According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the question satisfies a first criterion for obtaining an automated response to the question; [Figure 3B shows a GUI for question]);
 a VA, coupled to the user interface (¶ [0059] According to one exemplary embodiment of the invention, the switch 212 is coupled to an interactive media response (IMR) server 234, which may also be referred to as a self-help system, virtual assistant, or the like.) to propose an answer to the user question; and a conversation evaluator, coupled to the VAs and to the user interface, configured to:
evaluate the proposed answer in a context of the conversation (¶ [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information related to the question, and/or the response provided by the knowledge system 122); 
determine if the VA's proposed answer requires further review by an HA (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent [review by HA], and [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device contextual information related to the question, and/or the response provided by the knowledge system 122 [context of the conversation].);and 
in response to a determination that the proposed answer requires further review, send the proposed answer to an HA for review  (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.)

With respect to claim 16 Bell teaches the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to (¶ [0102] Each of the various servers, controllers, switches, gateways, engines, and/or modules (collectively referred to as servers) in the afore-described figures may be a process or thread, running on one or more processors, in one or more computing devices 1500 (e.g., FIG. 5A, FIG. 5B), executing computer program instructions and interacting with other system components for performing the various functionalities described herein. The computer program instructions are stored in a memory which may be implemented in a computing device using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like.)

 evaluate the proposed answer in a context of the conversation and determine if the proposed answer requires further review by an HA(¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent [review by HA], and [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information related to the question, and/or the response provided by the knowledge system 122 [context of the conversation]).
in response to a determination that the proposed answer requires further review, send the proposed answer to an HA for review (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may  evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the 
  in response to an indication from the HA, take further action in the conversation (¶ [0092] At block 416, if the knowledge management system 114 decides to modify the answer, the knowledge management system 114 provides the modified answer to the customer ( e.g., by display or delivery to the customer's end-user device or computer system by way of text, audio, and/or video output), and additionally stores the modified answer [takes further action] in memory for subsequent analysis regarding the particular questions and answers related to particular customers, or more broadly related to particular products, services, etc.);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 10, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 20150347900 A1) in further view of Lillard (US 9848082 B1)

With respect to claim 2 Bell does not teach wherein the indication from the HA includes a modified answer, and further comprising: outputting the modified answer to the user;
 Lillard teaches wherein the indication from the HA includes a modified answer, and further comprising: outputting the modified answer to the user (Col 8 ll 59- Col 9 ll 12 In many instances, sufficient information about the caller's enquiry can be derived so that it is likely that one of the several responses provided to the agent may be largely adequate in dealing with the caller's enquiry. If not [further review is required], information relevant for the agent [HA] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept [indication from the HA] the recommended response with minimal [modified answer] or no editing [original proposed answer]. The agent may simply response and then send [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response could be answered quickly via text response);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Lillard  wherein the indication from the HA includes a modified answer, and further comprising: outputting the modified answer to the user, in order to in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

 With respect to claim 3 Bell does not teach wherein the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user;
 Lillard teaches wherein the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user. (¶ [Col 8 ll 59- Col 9 ll 12] In many instances, sufficient information about the caller's enquiry can be derived so that it is likely that one of the several responses provided to the agent may be largely adequate in dealing with the caller's enquiry. If not [further review is required], information relevant for the agent [HA] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept [indication from the HA] the recommended response with minimal [modified answer] or no editing [original proposed answer]. The agent may simply response and then send [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response could be answered quickly via text response );
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Lillard when the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user, in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

 With respect to claim 4 Bell teaches wherein the indication from the HA advises that the HA is taking over the conversation, and further comprising: ceasing to respond to the user's questions. (¶ [0099] Alternatively, when the communication is routed to an agent at block 422, the process ends and the agent can proceed with resolving the customer's questions or issues according to the policies of the business.);

 With respect to claim 5 Bell teaches wherein evaluating the proposed answer further comprises using one or more of statistical and rule based predictive models to determine if the VA is not able to provide a satisfactory answer to the user (¶ [0074] During the customer 106's interaction with the customer interface 112 (e.g., after the customer 106 creates a profile), the customer interface 112 displays a customer input block 320, in which the customer 106 can provide a question, for example, using natural language. Once the customer 106 enters the question, as will be discussed in more detail below, the knowledge management system 114 receives the question and performs a rules-based analysis to determine how to manage the response most appropriately given the interests of the business 110.)

 With respect to claim 6 Bell teaches further comprising continuously monitoring the conversation between the VA and the user and storing the conversation in a chat log (¶ [0081] Additionally, the topic trend of a series of questions may be inferred, at block 404, based on the substance of the questions collectively, even though the intent of the customer may not be obvious when looking at a single question in isolation. By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives of the business 110.)

With respect to claim 10 Bell teaches wherein evaluating the proposed answer further comprises at least one of: determining a priority of the conversation from a user or business pre-defined configuration or determining an urgency of the conversation from a quality of the conversation. (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent. Such escalation to a live agent may be performed transparently, such that the customer is unaware that he or she is initially communicating with the knowledge management system 114 prior to the escalation to the live agent and is unaware of the transition to the live agent).

 With respect to claim 12 Bell teaches wherein the conversation evaluator is further configured to, in response to an indication from the HA, take further action in the conversation ([0092] At block 416, if the knowledge management system 114 decides to modify the answer, the knowledge management system 114 provides the modified answer to the customer ( e.g., by display or delivery to the customer's end-user device or computer system by way of text, audio, and/or video output), and additionally stores the modified answer [further action] in memory for subsequent analysis regarding the particular questions and answers related to particular customers, or more broadly related to particular products, services, etc.);
 
With respect to claim 13 Bell teaches further comprising a memory, in which is stored at least one of: one or more statistical or rule based models configured to predict whether a VA is able to provide a satisfactory answer to the user, one or more user profiles generated for users of the system, or one or more chat logs that record past chats between users and respective ones of the one or more VAs (¶ [0006] In yet another illustrative embodiment, a system is provided. The system can comprise: a memory that stores computer executable components; and a processing unit that executes the computer executable components stored in the memory, wherein the computer executable components comprise at least one computer-executable component that: receives a user input from a user; obtains a first response from a conversational BOT responding to the user input; evaluates the first response [proposed answer]according to configured rules to determine whether a human agent is needed, wherein the evaluation according to at least one of the configured rules is carried out by a trained engine of reinforcement learning model; and sends a transferring recommendation to the user in response to determining the human agent is needed.)

 With respect to claim 14 Bell teaches wherein to evaluate the proposed answer further comprises at least one of: determine a priority of the conversation from a user or business pre-defined configuration, or determine an urgency of the conversation from a quality of the conversation (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent.)

 With respect to claim 15 Bell teaches wherein at least one of: the priority of the conversation is higher if the user is a paying customer, or is likely to become a paying customer of a business hosting the VA (¶ [0081] By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives... Based on the series of questions, the knowledge management system 114 may determine that the customer is considering cancelling their service and/or switching to a competitor's service, and that, rather than answering all of the questions, the business interests of the business 110 would be better served by routing the communication to a human agent...);
 and the urgency of the conversation is higher the higher the probability that the user is likely to be dissatisfied with one of: the proposed answer, or the proposed answer in the context of the last few answers from the VA. (¶ [0081] By monitoring a series of questions, the knowledge management system 
  

 With respect to claim 17 Bell teaches when the indication from the HA advises that the HA is taking over the conversation, cease to respond to the user's questions. (¶ [0099] Alternatively, when the communication is routed to an agent at block 422, the process ends and the agent can proceed with resolving the customer's questions or issues according to the policies of the business).
Bell does not does not teach wherein the computer-readable program code is further executable to when the indication from the HA includes a modified answer, output the modified answer to the user.
Lilliard teaches wherein the computer-readable program code is further executable to when the indication from the HA includes a modified answer, output the modified answer to the user, and (¶ [Col 8 ll 59- Col9 ll 12] In many instances, sufficient information about the caller's enquiry can be derived so that it is likely that one of the several responses provided to the agent may be largely adequate in dealing with the caller's enquiry. If not [further review is required], information relevant for the agent [HA] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept [indication from the HA] the recommended response with minimal [modified answer] or no editing [original proposed answer]. The agent may simply response and then send [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Lillard when the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user, in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

 With respect to claim 18 Bell teaches wherein the context of the conversation includes one or more of a priority of the user, an urgency of the conversation and a summary of the conversation. (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent. Such escalation to a live agent may be performed transparently, such that the customer is unaware that he or she is initially 

With respect to claim 19 Bell teaches wherein to evaluate the proposed answer further comprises to use one or more of statistical and rule based predictive models to determine if the VA is not able to provide a satisfactory answer to the user (¶ [0074] During the customer 106's interaction with the customer interface 112 (e.g., after the customer 106 creates a profile), the customer interface 112 displays a customer input block 320, in which the customer 106 can provide a question, for example, using natural language. Once the customer 106 enters the question, as will be discussed in more detail below, the knowledge management system 114 receives the question and performs a rules-based analysis to determine how to manage the response most appropriately given the interests of the business 110.)
  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Lillard in further view of Chen (US 20210117213 A1).

With respect to claim 7 Bell, Lillard do not teach wherein sending the proposed answer to the HA for review further comprises sending a message to the user that additional time is required to provide the user with an answer.
 Chen teaches wherein sending the proposed answer to the HA for review further comprises sending a message to the user that additional time is required to provide the user with an answer (¶ [0070] Perhaps the agent [the agent here is the automated agent] has not even started looking into the issue, or the agent has started looking into the issue, but cannot find a satisfactory resolution to the issue. In response to such determination, automated service agent 114 may create a ticket for the issue to be addressed by a human (step 358) and post a status on group communication channel 202 that a ticket has been created for the issue to be addressed by a human (step 360) [since the human has been assigned, it indicates additional time is required]).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Lillard in view of Chen to send the proposed answer to the HA for review further comprises sending a message to the user that additional time is required to provide the user with an answer, in order to provide more relevant and timely answers to users, and further to reduce the workload of human agents ([0002], Chen).

With respect to claim 20 Bell, Lillard do not teach wherein to send the proposed answer to the HA for review further comprises to send a message to the user that additional time is required to provide an answer to the user.
 Chen teaches wherein to send the proposed answer to the HA for review further comprises to send a message to the user that additional time is required to provide an answer to the user. (¶ 0070] Perhaps the agent [the agent here is the automated agent] has not even started looking into the issue, or the agent has started looking into the issue, but cannot find a satisfactory resolution to the issue. In response to such determination, automated service agent 114 may create a ticket for the issue to be addressed by a human (step 358) and post a status on group communication channel 202 that a ticket has been created for the issue to be addressed by a human (step 360) [since the human has been assigned, it indicates additional time is required]. Following step 360, automated service agent 114 may return to previously described step 302 in which automated service agent 114 monitors one or more threads of a group communication channel).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Lillard in view of Chen to send the proposed answer to the HA for review further comprises to send a message to the user that additional time is required to provide an answer to the user., in order to provide more relevant and timely answers to users, and further to reduce the workload of human agents ([0002], Chen).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Lillard  in further view of Caldwell (US 10972606 B1).

With respect to claim 8 Bell, Lillard do not teach wherein sending the proposed answer to an HA for review further comprises providing the HA a time limit in which to respond.
 Caldwell teaches wherein sending the proposed answer to an HA for review further comprises providing the HA a time limit in which to respond. (¶ Col 4 ll 31-45 In one embodiment, the testing engine 106 determines if the agent 102 responds to the simulated user request within a predetermined time threshold. For example, the testing engine 106 may determine if the agent 102 answers the routed communication, with the simulated user request, within a time period such as thirty seconds. (Other time periods may be used for the predetermined time threshold.) If the agent 102 does not answer the routed communication within the predetermined time threshold, the testing engine 106 may assess that the agent 102 has indicated online availability for answering communications, but is not present at his or her agent computing device 103. As a result, the testing engine 106 may determine that the agent account associated with the agent 102 should be temporarily locked out.);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Lillard in view of Caldwell to send the proposed answer to an HA for review further comprises providing the HA a time limit in which to respond., in order to help improve future communications for the agent 102 (Col 4 ll 57-66, Caldwell).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Lillard, Caldwell, in further view of Odinak (US 20170339274 A1).
 With respect to claim 9 Bell, Lillard, Caldwell do not teach wherein if the HA does not respond within the time limit, further comprising outputting the original answer to the user.
 Odinak teaches wherein if the HA does not respond within the time limit, further comprising outputting the original answer to the user (¶ [0009] Call center agents are often involved in multiple interaction sessions at a time in an attempt to increase customer satisfaction by reducing wait times. a list of relevant responses can be generated and one of the responses can be automatically selected and provided after a predetermined time has passed without a response from the agent.)	
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Lillard and Caldwell such that if the HA does not respond within the time limit, further comprising outputting the original answer to the user, in order to provide automatic response to customers to prevent dissatisfaction ([0023], Odinak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available 

/A.N.P./Examiner, Art Unit 2657           

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657